NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3807-15T2

MALIK ALI,

        Appellant,

v.

NEW JERSEY DEPARTMENT OF
CORRECTIONS,

     Respondent.
______________________________

              Submitted July 31, 2018 – Decided August 6, 2018

              Before Judges Sabatino and Mawla.

              On appeal from the New Jersey Department of
              Corrections.

              Malik Ali, appellant pro se.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa Dutton Schaffer,
              Assistant Attorney General, of counsel;
              Suzanne M. Davies, Deputy Attorney General,
              on the brief).

PER CURIAM

        Appellant Malik Ali is an inmate serving a life sentence in

New Jersey State Prison.            He appeals from a July 5, 2016 final

agency decision of the Department of Corrections, finding him
guilty under N.J.A.C. 10A:4-4.1 of a prohibited act, *.803/*.751

(attempting to bribe prison staff), and *.803/*.306 (attempted

conduct which disrupts or interferes with the security or orderly

running of the correctional facility). As a result of the finding,

appellant forfeited the $600 in his prison account.

     According to the Department's findings, the facts leading to

appellant's adjudication were that he solicited his daughter to

receive money from a civilian.   The money was used to pay corrupt

staff to smuggle contraband into the prison and launder money back

to appellant by way of money orders, which were in the exact

amounts of $200 and $400 each.       The Department relied upon an

investigation by its Special Investigations Division ("SID") and

letters sent by a fellow inmate, R.W., to the civilian with the

money laundering instructions.

     On his initial appeal, appellant argued he should have had

the opportunity at the original disciplinary hearing in November

2014 to adduce the live testimony of R.W. in order to attack R.W.'s

credibility, and potentially dispel the claim that appellant was

at the center of the alleged money laundering scheme.      In June

2016, we remanded to the Department to consider appellant's request

for such live testimony.

     On remand, the Department denied appellant's request for live

testimony, citing concerns that doing so would be hazardous to

                                 2                          A-3807-15T2
prison security and could create a sense of intimidation and fear

on   R.W.'s   part    if   he    gave      testimony      that    conflicted    with

appellant's account.         The Department relied instead on R.W.'s

letter, which named appellant as the recipient of the laundered

funds. The Department noted appellant had not requested additional

witness statements, and the written witness statement he had

procured was vague and self-serving.                 The Department additionally

found the funds from appellant's daughter matched the sum the

civilian had been instructed to give her in the letter.

      On appeal from the remand determination, appellant argues the

Department    did    not   follow    the       remand   instructions,     which    he

believes mandated the live testimony of R.W.                     He argues he was

deprived of due process because the Department's determination was

based on evidence he could not review.                  He further argues he was

not adjudicated guilty of an offense that mandated forfeiture of

his prison account funds.

      Our scope of review in this prison disciplinary matter is

limited.      We     generally      will       not   disturb     the   Department's

administrative decision to impose disciplinary sanctions upon an

inmate,    unless    the   inmate    demonstrates         that   the   decision    is

arbitrary, capricious or unreasonable, or that the record lacks

substantial, credible evidence to support that decision.                          See



                                           3                                A-3807-15T2
Jacobs v. Stephens, 139 N.J. 212, 222 (1995); Figueroa v. N.J.

Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div. 2010).

     Applying     this   principle   of    deference,     we   affirm       the

Department's final agency decision.              The Department has wide

discretion as to whether to allow live testimony in disciplinary

hearings.   See N.J.A.C. 10A:4-9.13(a)(1).         We are unpersuaded that

the Department abused that discretion here, or that it violated

appellant's due process rights.      Appellant had a fair opportunity

to review the SID evidence the Department relied upon.             He does

not explain specifically how live testimony would have likely

changed the outcome.

     Moreover, the evidence in the record relied upon by the

Department supports its determination, which was not arbitrary or

capricious.     Finally, given that the adjudication was for money

laundering,     the   remedy   imposed    upon    the   finding   of     guilt

appropriately included the seizure of the laundered funds.

     All other arguments raised by appellant lack sufficient merit

to warrant discussion.     R. 2:11-3(e)(1)(D) and (E).

     Affirmed.




                                     4                                 A-3807-15T2